Citation Nr: 0404769	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a neck disability, 
to include as secondary to a service-connected left shoulder 
disability.

2. Entitlement to service connection for a separate 
disability of the left upper extremity, to include as 
secondary to a service-connected left shoulder disability.

3. Entitlement to service connection for a disability of the 
left lower extremity, to include as secondary to a service- 
connected left shoulder disability.

4. Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1980 to May 1981 
and from September 1981 until August 1985.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
March 2000 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.

This matter was previously before the Board in June 2001.  At 
that time, a remand was ordered to accomplish further 
development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As previously noted, this appeal was before the Board in June 
2001.  At that time, the Board set forth specific development 
instructions to be carried out by the RO.  One such 
instruction required that the RO obtain the veteran's 
Vocational Rehabilitation Folder.  At present, no such folder 
is associated with the claims file.  Moreover, the evidence 
of record does not indicate that an attempt was made to 
obtain those records.  

The Board here finds that the veteran's complete VA file must 
be obtained.  Indeed, such documents are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Furthermore, the United States Court of Appeals for Veterans 
Claims (the Court) has held that RO compliance with a remand 
is not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the claims file and concludes that 
additional evidence continues to remain outstanding.  
Specifically, employment records substantiating the veteran's 
contentions that he had been reprimanded and penalized at 
work due to attendance and performance problems directly 
relating to his service-connected left shoulder disability 
have not been obtained.  The RO did properly notify the 
veteran of the need to submit such evidence, per the June 
2001 Board remand.  Nevertheless, as such evidence may be 
critical to the veteran's claims, and as development is 
otherwise necessary, the veteran should be given one last 
opportunity to procure such records or to provide VA with 
enough information to obtain such evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Obtain the veteran's VA Vocational 
Rehabilitation Folder and associate it 
with the veteran's claims folder.  If no 
such folder exists, or if it cannot be 
located, the claims file must clearly 
indicate such fact.  

3.  Contact the veteran and again request 
that he sufficiently identify all 
providers and dates of medical treatment 
of the disabilities at issue since 
October 2002.  The veteran should also be 
asked to identify all pertinent 
employment records which would 
substantiate his increased rating claim.  
Once appropriate authorization has been 
obtained, request all records thus 
identified, not already of record.  If 
such requests yield a negative result, 
the negative search should be indicated 
in the claims file.    

4.  Upon completion of the above, if any 
additional evidence is received, 
readjudicate the issues on appeal, 
considering all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	
                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




